Citation Nr: 1448654	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The February 2011 rating decision also denied the Veteran's claims of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and a compensable evaluation for hemorrhoids.  In April 2011, the Veteran submitted a notice of disagreement for all three issues; in November 2011, the RO issued a Statement of the Case for these issues.  However, on his Form VA 9 (Appeal to the Board), the Veteran said that he only wished to appeal the denial of his TDIU claim.  Thereafter, the RO erroneously certified all three issues to the Board.  Despite the certification of these additional issues to the Board, because the Veteran clearly stated his intent to only appeal the TDIU claim and only perfected an appeal as to this issue, the Board has no jurisdiction to adjudicate the merits of the PTSD or hemorrhoid issues.  Accordingly, those claims will not be considered.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2014).

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in January 2013, in December 2012, he withdrew that request.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU are approximated.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

The Veteran claims that he is unemployable as a result of his combined service-connected disabilities, but especially due to his PTSD disability.  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for coronary artery disease, status post myocardial infarction (60 percent); PTSD (30 percent); and hemorrhoids (0 percent).  His combined disability rating has been 70 percent since October 8, 2009.  As a result, the schedular criteria for TDIU have been met throughout the appeal period.  See 
38 C.F.R. § 4.16(a).

The only question remaining is whether there is probative evidence of the Veteran's unemployability as a result of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993).  

In his August 2010 application for TDIU, the Veteran indicated that his highest level of educational attainment was high school (a GED obtained in service) and that he became too disabled to work in May 1995.  His only employment was as a maintenance supervisor, which he performed until March 1995.  In November 2011, following a VA heart examination, the examiner opined that the Veteran's service-connected heart disorder only precluded him from certain physical jobs, such as construction or anything that involved frequent moderate to heavy exertion.  However, he found that, from a cardiac perspective, the Veteran should be able to tolerate sedentary or light physical work, such as maintenance or a desk job.  Although the Veteran was also afforded a VA PTSD examination in November 2011, the examiner failed to opine as to the Veteran's employability.  The current evidence of record, however, contains several statements from the Veteran's private, treating mental health providers, who state that his PTSD is of such severity that he is precluded from all employment.  In a September 2009 letter, Dr. J.B.P. opined that the Veteran remained unable to work as a result of the severity of his PTSD symptoms.  Following a May 2011 psychiatric/psychological impairment questionnaire, a private psychiatric nurse practitioner concluded that the Veteran would not be capable of performing full time, competitive work with his psychological symptoms and limitations.  In April 2012, Dr. J.B.P. completed the same questionnaire, in which he noted that the Veteran had become even more markedly limited in his ability to perform full time work.  Although both reports noted that the Veteran had diagnoses of both chronic PTSD and bipolar disorder, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

With resolution of all reasonable doubt in the Veteran's favor on the question of unemployability, the Board finds that entitlement to TDIU is established.


ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


